DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 07/19/2022 have been received and its contents have been carefully considered.  
Claims 1-20 are pending in this application.  Claims 1-20, as previously submitted, are now presented again for examination.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,917,986. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are commensurate in scope. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom (US Patent 9,568,141), Doherty et al. (US Publication 2003/0235029) and further in view of Kwon et al. (US Publication 2012/0127651).
In re Claim 1, Zaloom discloses a dock for a portable electronic device, the dock comprising: a base 600; a cradle 500 defining an interior volume configured to house at least a portion of the portable electronic device 110, the cradle being pivotable relative to the base to change an orientation of the portable electronic device relative to the base; and a security apparatus 515 configured to attach to the portable electronic device upon insertion of the portable electronic device into the cradle to prohibit removal of the portable electronic device from the dock.
Zaloom does not explicitly disclose wherein the base includes one or more ports.  However, providing such is common in the art of electronics. For example, Doherty discloses a plurality of ports 54, 56 located in a base 20 of a dock.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided several ports in a base, like disclosed in Doherty, with the apparatus as otherwise disclosed in Zaloom, so as to provide a more ergonomic connection point for connecting peripherals to the portable electronic device. 
Zaloom also does not explicitly disclose wherein the security apparatus is configured to be inserted into a port of the portable electronic device; or wherein the security apparatus includes a data and power transmission apparatus that is electrically connected to the one or more ports.  However, Kwon discloses a security apparatus 260 or 270 that is configured to be inserted into a port of a portable electronic device (paragraph 0038) and wherein the security apparatus includes a data and power transmission apparatus (paragraph 0028) that is electrically connected to one or more ports 275.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a security apparatus, like disclosed in Kwon, with the apparatus as otherwise disclosed in Zaloom, so as to provide for a more effective security connection as well as to provide for a means for delivering power and data to the portable electronic device while docked.  Kwon, paragraph 0028. 
In re Claim 2, Zaloom discloses wherein the security apparatus 515 is mounted to the cradle 500.
In re Claim 3, Zaloom discloses wherein the security apparatus 515 includes a lock head (L-shaped portion extending down as shown in Figure 5) moveable relative to the cradle 500 between an engaged position (Figure 5) and a disengaged position (Figure 6).  Kwon also discloses a lock head 475 movable relative to the cradle 200 between an engaged position and a disengaged position. 
In re Claim 4, Zaloom further discloses a locking mechanism 900 operable to lock the security mechanism in the engaged position.  Kwon also discloses a locking mechanism (Kensington lock, paragraph 0048) operable to lock the security mechanism in the engaged position. 
In re Claim 6, Zaloom discloses an arm 610 rotatably coupled to the base 600 at the first end of the arm such that the arm is pivotable relative to the base.  
In re Claim 7, Zaloom discloses an arm 640 rotatably coupled to the cradle 500 at the second end of the arm such that the cradle is pivotable relative to the arm.  
In re Claim 8, Zaloom discloses wherein the cradle 500 is pivotable relative to the base 600 about a rotational axis (See Figure 17), and wherein the rotational axis is located adjacent to the base 600.  
In re Claim 9, Zaloom discloses wherein the cradle 500 is pivotable relative to the base 600 about a rotational axis (See Figure 17), and wherein the rotational axis is located adjacent to the cradle 500.  
In re Claim 10, Zaloom discloses wherein the cradle 500 is pivotable relative to the base 600 about a rotational axis that is parallel to a lower channel 515C.  Zaloom as modified by Doherty discloses a lower channel, a first side channel extending perpendicularly from a first end of the lower channel, and a second side channel extending perpendicularly from a second end of the lower channel (Doherty, Figure 2C).
In re Claim 11, Zaloom discloses a dock for a portable electronic device 110, the dock comprising: a base 600 configured to rest upon a work surface; a cradle 500 pivotably coupled to the base, the cradle having a lower channel 515C configured to accept a first edge of the portable electronic device, a first side channel 515B configured to accept a second edge of the portable electronic device, and a second side channel 515D configured to accept a third edge of the portable electronic device; and a security apparatus (any of the L-shaped ledges that extend down from channels 515A-D to secure the portable electronic device, see Figures 8-15) coupled to the cradle and operable to prohibit removal of the portable electronic device from the dock.
Zaloom does not explicitly disclose wherein the first and/or second channels extend from the lower channel.  However, providing such is not new in the art of electronics.  For example, Doherty discloses a cradle 18 comprising a lower channel with first and second channels extending perpendicularly from opposite first and second ends of the lower channel to accept a portable electronic device 14.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a cradle like that disclosed in Doherty, with the apparatus as otherwise disclosed in Zaloom, to more effectively secure the portable electronic device within the cradle (i.e. to reduce the chance the device would become dislodged from the cradle). 
Zaloom further does not explicitly disclose wherein the security apparatus has an electrical connector that is insertable into a port of the portable electronic device. However, Kwon discloses a security apparatus 260 or 270 that is configured to be inserted into a port of a portable electronic device (paragraph 0038) and wherein the security apparatus includes a data and power transmission apparatus (paragraph 0028) that is electrically connected to one or more ports 275.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a security apparatus, like disclosed in Kwon, with the apparatus as otherwise disclosed in Zaloom, so as to provide for a more effective security connection as well as to provide for a means for delivering power and data to the portable electronic device while docked.  Kwon, paragraph 0028.
In re Claim 12, Doherty discloses wherein the base 20 supports one or more ports 54, 56 electrically connected to the electrical connector 28.
In re Claim 13, Zaloom discloses wherein the cradle 500 is pivotably coupled to the base 600 by a hinge.  Doherty discloses wherein electrical wiring 64 extends through a hinge to connect an electrical connector 28 to one or more ports 54, 56. 
In re Claims 14 and 15, Zaloom as modified by Doherty and Kwon discloses wherein the security apparatus is coupled to the first side channel (as shown in Kwon, Figure 2), and wherein the security apparatus is configured to move between an engaged position in which the electrical connector extends into the first side channel and a disengaged position in which the electrical connector is retracted away from the first side channel (the channel defined in Kwon between 280 and 280), and wherein the security apparatus further includes a locking mechanism 475 (or a Kensington lock, paragraph 0048) operable to lock the security mechanism in the engaged position. 
In re Claim 18, Zaloom discloses wherein the cradle 500 is pivotably coupled to the base 600 by a hinge (See Figure 1).  Zaloom does not explicitly disclose wherein electrical wiring extends through the hinge to connect the electrical connector to one or more ports in a base.  As noted herein, Kwon discloses an electrical connector 260, 270, wherein an electrical connection is made between the connector and ports 275.  It was known to run an electrical connection through a hinge.  For example, Doherty discloses electrical wiring 64 that runs through a hinge 25 to make electrical connection between an electrical connector 28 in a cradle and ports 54, 56 located in a base 20.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date of this application to have provided an electrical connection like that disclosed in Doherty, with the apparatus as otherwise disclosed in Zaloom, so as to provide a more ergonomic means for connecting peripherals to the portable electronic device by allowing for peripherals to connect to the device via the base of the dock.  
In re Claim 19, Zaloom discloses wherein the hinge is a friction hinge (col. 7 ll. 66-67; col. 8 ll. 1-7). 
Claims 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom (US Patent 9,568,141) in view of Kwon et al. (US Publication 2012/0127651).
In re Claim 16, Zaloom discloses a dock for a portable electronic device 110, the dock comprising: a base 600; a cradle 500 pivotably coupled to the base, the cradle defining an interior volume configured to receive at least a portion of the portable electronic device 110 (See Figure 8 showing a portion of the volume defined by the cradle with the device located therein); and a security apparatus 515, the security apparatus moveably mounted to the cradle between a disengaged position (Figure 13), and an engaged position (Figure 11), in which the security apparatus inhibits removal of the portable electronic device from the cradle. 
Zaloom does not explicitly disclose a lock head having an electrical connector, or wherein the electrical connector connects to a port of the portable electronic device.  However, Kwon discloses a security apparatus comprising a lock head 260 or 270 that is configured to be inserted into a port of a portable electronic device (paragraph 0038) and wherein the security apparatus includes a data and power transmission apparatus (paragraph 0028) that is electrically connected to one or more ports 275.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a security apparatus, like disclosed in Kwon, with the apparatus as otherwise disclosed in Zaloom, to provide for a more effective security connection as well as to provide for a means for delivering power and data to the portable electronic device while docked.  Kwon, paragraph 0028.
In re Claim 17, Kwon discloses wherein the security apparatus is slidable between the engaged position and the disengaged position (Figure 4), wherein the lock head 260 or 270 is coupled to the cradle and extends into the interior volume of the cradle in the engaged position, and wherein the lock head is coupled to the cradle and is retracted away from the interior volume of the cradle in the disengaged position.
In re Claim 20, Kwon discloses wherein the security apparatus further includes a locking mechanism 475 operable to lock the security mechanism 260 in the engaged position. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zaloom (US Patent 9,568,141), Doherty et al. (US Publication 2003/0235029), Kwon et al. (US Publication 2012/0127651) and further in view of Trinh et al. (US Patent 8,814,128).
In re Claim 5, Zaloom as modified by Doherty and Kwon disclose the limitations as noted above, but do not explicitly disclose a cable running through the cradle and base.  However, providing such is known in the art.  For example, Trinh discloses a cable 82 running through a cradle 142 and a base 50.  It would have been obvious to a person having ordinary skill in the art of electronics at a time just before the effective filing date to have provided a security cable, like disclosed in Trinh, with the apparatus as otherwise disclosed in Zaloom/Doherty/Kwon, to provide prevent a person from unwanted disassembly of the dock. 
Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive. Applicant argues Zaloom fails to disclose the Claim 1 limitation “are configured to attach to the portable electronic device upon insertion of the portable electronic device into the cradle to prohibit removal of the portable electronic device from the dock.” Applicant’s Arguments, pp. 5-6.  Specifically, applicant argues that the apparatus disclosed in Zaloom does not “prohibit removal.”  I respectfully disagree. The applicant is reminded that the claims must be given their "broadest reasonable interpretation."  See MPEP §2111.  Applicant is interpreting “prohibit” too narrowly.  Applicant acknowledges that Zaloom discloses “pressing a button” to allow for the ledges 515 to “open” to then allow for removal of the portable electronic device. Applicant’s Arguments, p. 6.  Therefore, when the button is not pressed the portable electronic device is not removable.  This is “prohibiting” removal of the portable electronic device under a broadest reasonable interpretation. 
Applicant further maintains that the combination of Zaloom with Kwon would not have been obvious to a person of ordinary skill in the art. Applicant’s Arguments, pp. 6-7.  Specifically, that because Zaloom discloses that the dock is to be a “universal” dock it would not have been obvious to have modified Zaloom in accordance with the teachings of Kwon because to do so would make the dock no longer universal (presumably because different portable electronic devices would have ports in different locations). Id.  I respectfully disagree.  Applicant has not offered any evidence that ports are “always” in different locations for different devices. Therefore, even if modifying Zaloom to have a connector for insertion in a port in accordance with Kwon would make the dock incompatible with some devices, it would not necessarily make the dock incompatible with all devices (i.e. the dock would still work with a variety of portable electronic devices that have ports in the same locations).  Thus, the Zaloom dock as modified by Kwon would still be universal.  Even presumably if modifying Zaloom in accordance with Kwon would result in a less universal dock, a person having ordinary skill in the art before the effective filing would have found it obvious to modify Zaloom with an insertable port in the cradle, as disclosed in Kwon, to obtain the added benefit of electrical connectivity between the dock and the portable electronic device as disclosed in Kwon. Kwon, paragraph 0028 (to provide for an electrical power and peripheral device/data connection within the dock cradle between the portable electronic device and the dock).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841